Title: To James Madison from Robert R. Livingston, 8 January 1808
From: Livingston, Robert R.
To: Madison, James



Dear Sir
ClerMont 8th. Jany 1808

Presuming that you will have some means of keeping open the intercourse with Genl. Armstrong, & being very anxious to inform my children in France of the necessity there is for their immediate return, I take the liberty to inclose a letter to my sister, covering one to my daughter, which I pray you to have the goodness to send with your dispatches.  I should not have taken the liberty to trouble you had there been any other way of forwarding my letters.  Tho the embargo is a wise & prudent measure, yet it will be a dreadful calamity to a great number of American citizens now in Europe.  Cut off from all communication with their friends, & from all their resources, they will be reduced to the greatest distress unless our government should facilitate their return by the establishment of such packets as could take them, & their property, not designed for sale, as it is certainly proper to get our citizens, & all they have out of the reach of those with whom we may be at war, & indeed is in some sort a duty we owe them, would it not be well when ships may be got on the easiest terms to commission five or six as packets.  The freight & passage money would defray the expence of hiring them, & we should know what was passing in Europe thro’ some other channels than the british papers
I am extremely hurt at the conduct of the federal members in Congress & their news paper Editors relative to the embargo.  Tho it meets the general sentiment as a measure that may lead to peace, or preserve much to the country in case of war. yet by their opposition they endeavour to destroy the first effect of it, by inducing a belief in foreign countries that the people are discontented under it, & that of course, it will not long be observed.  One would think the present moment too critical to suffer any man that wished well to his country, to weaken the hands of government for party purposes.  I have the honor to be Dear Sir with much esteem & respect Your Most Ob hum Sert

Rob R Livingston

